295 S.W.3d 601 (2009)
Dennis G. MILLER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70060.
Missouri Court of Appeals, Western District.
October 27, 2009.
Susan L. Hogan, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Evan J. Buchheim, Esq., Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and JAMES M. SMART and LISA WHITE HARDWICK, JJ.
Prior report: 220 S.W.3d 862.

ORDER
PER CURIAM:
Dennis G. Miller was convicted, after a jury trial, of first-degree murder, first-degree assault, and two counts of armed criminal action. He appeals the denial of his motion for post-conviction relief under *602 Supreme Court Rule 29.15 following an evidentiary hearing. In his sole Point Relied On, Miller asserts that his trial counsel provided ineffective assistance by failing to request jury instructions on lesser included offenses to first-degree assault. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).